UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN ANTHONY ROBINSON, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00204-HEH-1)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Anthony Robinson, Appellant Pro Se.    Michael Ronald Gill,
Gurney Wingate Grant, II, Heather L. Hart, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sean Anthony Robinson appeals the district court’s order

denying   his     motion   to    reconsider      the    district     court’s   prior

orders denying, and later granting, a sentence reduction under

18   U.S.C.   §   3582(c)(2)         (2012).     Because    the     district   court

lacked    jurisdiction          to     consider        Robinson’s     motion     for

reconsideration, we affirm the denial of relief.                        See United

States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010) (holding

district court lacks authority to grant motion to reconsider

ruling on § 3582(c)(2) motion).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          2